                      Case 8-20-08043-ast     Doc 16       Filed 06/09/21   Entered 06/09/21 14:37:58




                                        Jeffrey P. Nolan               June 9, 2021                jnolan@pszjlaw.com




                                        The Honorable Alan S. Trust
L O S A N G E L E S, C A                United States Bankruptcy Court
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
                                        Eastern District of New York
N E W Y O R K, N Y                      Alfonse M. D’Amato Federal Courthouse
                                        290 Federal Plaza
10100 SANTA MONICA BLVD.
13th FLOOR                              Central Islip, New York 11722
LOS ANGELES
CALIFORNIA 90067                                    Re:    In re: Orion HealthCorp, Inc., et al.
TELEPHONE:      310/277 6910                               Howard M. Ehrenberg, in his capacity as Liquidating
FACSIMILE:   310/201 0760                                  Trustee of Orion Healthcorp. Inc. et al v. Level 3
                                                           Communications, LLC f/d/b/a/ TW Telecom of
                                                           Colorado, LLC; Adv. no. 20-08043.


                                        Dear Judge Trust:

                                               We are counsel for Howard M. Ehrenberg in his capacity as
                                        Liquidating Trustee of Orion Healthcorp, Inc., et al. (the “Liquidating
                                        Trustee”) in the above referenced adversary proceeding. This letter
SAN FRANCISCO
150 CALIFORNIA STREET
                                        was prepared jointly with the input of counsel for the Defendant for
15th FLOOR                              submission by Plaintiff.
SAN FRANCISCO
CALIFORNIA 94111-4500                           In response to the Court’s request for a joint status report from
TELEPHONE: 415/263 7000                 counsel to the above referenced adversary, please be advised that the
FACSIMILE: 415/263 7010                 adversary action has been settled subject to execution of final
                                        settlement documents. The parties have exchanged draft settlement
DELAWARE                                documents. The parties anticipate executed papers by next week and
919 NORTH MARKET STREET
17th FLOOR
                                        dismissal within 60 days thereafter based upon normal business
P.O. BOX 8705                           practices. Should anything out of the ordinary occur, the parties will
WILMINGTON                              promptly contact the Court.
DELAWARE 19899-8705

TELEPHONE: 302/652 4100                        The Liquidating Trustee will cause this letter to be filed and
FACSIMILE: 302/652 4400                 served on counsel for the Defendant.

NEW YORK                                                                Very truly yours,
780 THIRD AVENUE
36th FLOOR                                                              /s/ Jeffrey P. Nolan
NEW YORK
NEW YORK 10017-2024
                                                                        Jeffrey P. Nolan
TELEPHONE: 212/561 7700

FACSIMILE: 212/561 7777




                 jl

                                        DOCS_LA:338351.3 65004/003
Case 8-20-08043-ast   Doc 16       Filed 06/09/21   Entered 06/09/21 14:37:58




                   June 9, 2021
                   Page 2




                  cc: Kevin Kitchen, Esq. (Via email)
                      (Counsel for Defendant)




                  DOCS_LA:338351.3 65004/003
